UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-7416 VISHAY INTERTECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 38-1686453 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification Number) 63 Lancaster Avenue Malvern, PA19355-2143 610-644-1300 (Address of Principal Executive Offices) (Registrant’s Area Code and Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.ýYes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ý Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yesý No As of October 26, 2012, the registrant had 131,143,534 shares of its common stock and 12,129,227 shares of its Class B common stock outstanding. This page intentionally left blank. 2 VISHAY INTERTECHNOLOGY, INC. FORM 10-Q September 29, 2012 CONTENTS Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Condensed Balance Sheets –September 29, 2012 (Unaudited) and December 31, 2011 4 Consolidated Condensed Statements of Operations(Unaudited) – Fiscal Quarters Ended September 29, 2012 and October 1, 2011 6 Consolidated Condensed Statements of Comprehensive Income(Unaudited) – Fiscal Quarters Ended September 29, 2012 and October 1, 2011 7 Consolidated Condensed Statements of Operations(Unaudited) – Nine Fiscal Months Ended September 29, 2012 and October 1, 2011 8 Consolidated Condensed Statements of Comprehensive Income(Unaudited) – Nine Fiscal Months Ended September 29, 2012 andOctober 1, 2011 9 Consolidated Condensed Statements of Cash Flows(Unaudited) – Nine Fiscal Months Ended September 29, 2012 and October 1, 2011 10 Consolidated Condensed Statement of Equity(Unaudited) 11 Notes to Consolidated Condensed Financial Statements(Unaudited) 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 56 Item 4. Controls and Procedures 56 PART II. OTHER INFORMATION Item 1. Legal Proceedings 57 Item 1A. Risk Factors 57 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 3. Defaults Upon Senior Securities 57 Item 4. Mine Safety Disclosures 57 Item 5. Other Information 57 Item 6. Exhibits 57 SIGNATURES 58 3 Table of Contents PART I- FINANCIAL INFORMATION Item 1. Financial Statements VISHAY INTERTECHNOLOGY, INC. Consolidated Condensed Balance Sheets (In thousands) September 29, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories: Finished goods Work in process Raw materials Total inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment, at cost: Land Buildings and improvements Machinery and equipment Construction in progress Allowance for depreciation ) ) Goodwill Other intangible assets, net Other assets Total assets $ $ Continues on following page. 4 Table of Contents VISHAY INTERTECHNOLOGY, INC. Consolidated Condensed Balance Sheets (continued) (In thousands) September 29, December 31, (Unaudited) Liabilities and equity Current liabilities: Notes payable to banks $
